Citation Nr: 1043347	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for bilateral ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to July 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, denied 
entitlement to service connection for bilateral pes planus, 
service connection for bilateral hearing loss, and service 
connection for bilateral ankle disorder.  The Columbia, South 
Carolina, RO now has jurisdiction over the claim.  

The August 2006 notice of disagreement specifically limited the 
appeal to the three issues here on appeal in addition to service 
connection for a low back disorder.  A March 2007 rating decision 
granted service connection for lumbar disc disease, which 
represents a full grant of benefits sought on appeal.  Therefore, 
the issue will not be considered herein.  

In a January 2007 statement, the Veteran canceled a requested 
local hearing.  He indicated in a June 2007 VA Form 9 that he did 
not want a hearing before the Board.  Therefore, the request for 
a hearing is considered withdrawn.  38 C.F.R.  
§ 20.704(d) (2010). 

The issue of entitlement to service connection for a bilateral 
ankle disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes planus was found on examination when the 
Veteran was accepted for service, but underwent an increase in 
underlying disability during service.  

2.  Hearing loss disability has not been demonstrated in either 
ear.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus 
have been met.   
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2010).

2.  Bilateral hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1137; 38 C.F.R. §§ 3.303, 3.385 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran filed this claim while still in active service 
through the benefits delivery at discharge program.  A pre-
adjudication letter satisfying VCAA and Dingess notice 
requirements is not of record.  However, of record is an April 
2005 statement signed by the Veteran acknowledging that VA 
notified him of the evidence and information needed to 
substantiate his service connection claims and of his and VA's 
respective duties in obtaining evidence.  Moreover, in a letter 
issued in August 2006, subsequent to the initial adjudication of 
the claim, the RO notified the Veteran of the evidence needed to 
substantiate his claim for service connection.  

The letter also satisfied the second and third elements of the 
duty to notify by informing the Veteran that VA would try to 
obtain medical records, employment records, or records held by 
other Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  He was informed that VA provided ratings 
based on the rating schedule and was given examples of the 
evidence he could submit. 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Nevertheless, the August 2006 letter provided such 
notice.  

With respect to the issue of service connection for bilateral 
hearing loss, the Veteran was notified of the first three 
elements of the Dingess notice by the August 2006 letter.  While 
he has not received specific information regarding the disability 
rating and effective date elements of his claims, as the claim is 
being denied no additional disability rating or effective date 
will be assigned.  Therefore, the Veteran is not prejudiced by 
the delayed notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  

With respect to the issue of service connection for bilateral pes 
planus, while the Veteran has not received specific information 
regarding the disability rating and effective date elements of 
his claim, as the claim is being granted, the RO will have the 
opportunity to provide the Veteran with notice concerning the 
effective date and increased rating elements of the claim prior 
to implementing the Board's decision.  Therefore, the Veteran is 
not prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether a veteran 
has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided a proper VA examination in June 2005 for bilateral 
hearing loss and in May 2005 and February 2007 for bilateral pes 
planus.

The Veteran was provided 14 audiograms in service, including one 
performed during the June 2005 VA examination.  There is no 
indication that bilateral hearing loss has worsened since the 
June 2005 VA examination.  As such, there is no basis for 
additional examination.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181-83 (2007) (mere passage of time not a basis for 
requiring of new examination). 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.


Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

A Veteran will be presumed to have been in sound condition when 
examined, accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an injury 
or disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1112, 1132 (West 2002); 38 C.F.R. § 3.304 (2010).

For Veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition. Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat Veteran to show increased disability for the purposes 
of determinations of service connection based on aggravation 
under section 1153 unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Bilateral Pes Planus

A Veteran is presumed to have been in sound condition on entrance 
into active service, except for conditions noted on examination 
when he was accepted for such service.  38 U.S.C.A. §§ 1111, 
1137.  On examination for entrance into service in September 
1983, asymptomatic pes planus was noted.  Hence, the presumption 
of soundness is not applicable.

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306. 

The Veteran received a VA examination of his feet during service 
in May 2005.  During the examination, he reported chronic 
progressively increasing bilateral foot pain beginning around 
1995 while on jump status.  He denied any issues with flat feet 
prior to service.  He reported using prescription inserts that 
provided some relief while wearing soft shoes, but no relief 
while wearing military boots or other hard shoes.  The Veteran 
described sharp periodic pain lasting approximately 24 hours and 
occurring twice per week.  The examiner noted tenderness on 
palpation in the midfoot region bilaterally when squeezing his 
feet in that region and loss of arches bilaterally when standing.  

The Veteran reported similar complaints during a VA food 
examination in February 2007.

The Veteran thus is competent to describe the symptoms which he 
experienced during active service and to state that his symptoms 
increased during service.  

The Veteran is competent to report the symptoms noted on the VA 
examinations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006

This record thus shows that the Veteran had pre-existing pes 
planus, but that it was asymptomatic at service entrance.  The VA 
examinations show that it became symptomatic in service and has 
remained symptomatic.  In other words, the evidence shows an 
increase in underlying disability during service.  There has been 
no finding that this increase was due to the natural progression 
of the disability.

Resolving all reasonable doubt in the Veteran's favor, as pre-
existing pes planus underwent an increase in severity during 
service, and as there is no clear and unmistakable evidence to 
rebut the presumption of aggravation, the Board finds that 
service connection for bilateral pes planus is warranted and the 
claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).  

Bilateral Hearing Loss

The Veteran contends that he incurred a bilateral hearing loss 
disability due to acoustic noise exposure during performance of 
his duties as a paratrooper and vehicle mechanic in service.  The 
Veteran's service records show that he served as a paratrooper 
and his DD-214 demonstrates that he was a vehicle mechanic.  
Therefore, the Board accepts the Veteran's contention of noise 
exposure in service. 

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385 (2010), which 
provides that service connection for impaired hearing shall be 
established when hearing status meets certain pure tone and 
speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service connection 
when the auditory thresholds in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Service treatment records include 14 audiogram testing results 
for the Veteran, and all but one audiogram showed the Veteran's 
bilateral hearing to be within normal limits.  On audiological 
testing in January 2005, all auditory threshold readings were 15 
decibels or less with the exception of the auditory threshold for 
the left ear at 4000 Hertz, which was 40 decibels.  

An August 2004 audiogram revealed an auditory threshold of 35 
decibels at 4000 Hertz in the left ear, with all other auditory 
thresholds at 20 decibels or less, bilaterally.  A June 2005 
audiogram performed during a VA examination again revealed an 
auditory threshold of 35 decibels at 4000 Hertz in the left ear, 
with all other auditory thresholds at 15 decibels or less 
bilaterally.  Moreover, speech audiometry recorded at the June 
2005 VA examination revealed speech recognition ability of 94 
percent bilaterally.

In terms of the right ear, at no time has an auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz of 40 decibels or greater, the auditory thresholds for at 
least three of these frequencies of 26 decibels or greater, or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent been shown.  

While the January 2005 audiogram results for auditory threshold 
for the left ear at 4000 Hertz would on its face show hearing 
loss per 38 C.F.R. § 3.385, this finding was not duplicated on 
any prior or subsequent audiograms or audiological examination.  
The Veteran has not identified any post-service audiological 
treatment or testing and has not alleged a worsening of his 
hearing.  There is no other medical evidence of record showing 
hearing loss in either ear for VA compensation purposes, and the 
Veteran has not claimed that his hearing loss is worse since the 
June 2005 VA examination.

While the Veteran is competent to report current hearing loss and 
a continuity of symptoms since service, it would require medical 
expertise to say that he has hearing loss that meets the specific 
thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2010) 
(requiring that examinations for hearing impairment for VA 
purposes be conducted by state licensed audiologists).  There is 
no evidence that the Veteran possesses such expertise.  Hence, he 
would not be competent to say that his hearing loss met the 
thresholds of 38 C.F.R. § 3.385.  Indeed, he has not made such a 
contention.

Accordingly, as the Board finds that the weight of the evidence 
is against a finding that there is a bilateral hearing loss 
disability for VA compensation purposes, this claim must be 
denied.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.  

Entitlement to service connection for bilateral hearing loss is 
denied.  


REMAND

At the June 2005, VA examination the examiner concluded that the 
objective data did not support a diagnosis for the ankles.  
However, the examiner noted left ankle plantar flexion to 40 
degrees, right ankle dorsiflexion to 10 degrees, and what appears 
to be right ankle plantar flexion (although it is recorded as 
dorsiflexion) to 40 degrees.  For VA compensation purposes, 
normal dorsiflexion of the ankle is from 0 to 20 degrees, and 
normal plantar flexion of the ankle is from 0 to 45 degrees.  38 
C.F.R. § 4.71a, Plate II (2010).  The reported ranges of motion 
are therefore indicative of a possible ankle disability in 
service.  

Clarification is needed as to whether the Veteran has an ankle 
disability that is related to service.  38 C.F.R. §§ 4.40, 4.45 
(2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).    

Therefore, a new VA examination is required in order to properly 
adjudicate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine nature and 
etiology of any current bilateral ankle 
disorder.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.  

The examiner should provide an opinion as 
to whether there is any current bilateral 
ankle disorder and, if so, whether there 
is at least a 50 percent probability or 
greater (at least as likely as not) that 
each currently diagnosed disorder had its 
onset in active service or is otherwise 
the result of disease or injury in 
service.  

The examiner must provide a rationale for 
all opinions provided.  The rationale must 
take into account the Veteran's reports.  

If the examiner discounts the Veteran's 
reports, the examiner should provide a 
reason for doing so.

If the examiner concludes that there is 
insufficient information to provide an 
opinion without result to speculation, the 
examiner must provide a rationale for this 
conclusion and should state whether the 
inability to provide a definitive opinion 
was due to a need for further information 
(with said needed information identified) 
or because the limits of medical knowledge 
have been exhausted regarding the etiology 
of the Veteran's bilateral ankle 
disorders.  The examiner should also state 
whether there is additional evidence that 
would permit the opinion to be made.

2.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information 
and opinions asked for in this remand.

3.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


